                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF ALABAMA
                             NORTHERN DIVISION

UNITED STATES OF AMERICA                      )
                                              )
v.                                            )   CASE NO. 2:20-MJ-254-KFP
                                              )
JAMES HEATH FAIRCLOTH                         )

                                         ORDER

       Upon consideration of the Government’s Motion for Detention (Doc. 1), a detention

hearing is set for October 29, 2020, at 10:00 a.m. by video conferencing via ZoomGov

Meeting. At least five minutes before the start of the hearing, counsel should join the

proceeding by logging into the Court’s conference call line. A member of the undersigned’s

staff will email the attorneys for the parties with the meeting ID and password that must be

entered to join the hearing. If a party experiences technical difficulties, that party should

seek direction by calling chambers at (334) 954-3730 but only after first attempting to

rejoin the call. Pending this hearing, the defendant will be held in custody of the U. S.

Marshal and produced for the hearing.

       DONE this 27th day of October, 2020.



                                   /s/ Kelly Fitzgerald Pate
                                   KELLY FITZGERALD PATE
                                   UNITED STATES MAGISTRATE JUDGE
